Citation Nr: 1217108	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hyperlipidemia, to include as due to asbestos exposure. 

2. Entitlement to service connection for post-operative prostate cancer, to include as due to asbestos exposure.

3. Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and D.B.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946.  

This matter is before the Board of Veterans' Appeal (Board) from October 2004 and May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See September 2009 Statement from Veteran.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 Video Conference hearing; a transcript of that proceeding has been associated with the claims file.  At the hearing, the Veteran was accompanied by a representative from the Vietnam Veterans of America; the Veteran noted that he had recently submitted a new VA Form 21-22, appointing such organization as his accredited representative.  However, to date, no duly executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is apparent in the record.  Because this matter is being remanded for reasons explained below, the Veteran is asked to submit a completed VA Form 21-22 to confirm his desire for representation in connection with his claim/appeal.  In addition, because Vietnam Veterans of America has clearly been involved in review of the claims file and submitting information in support of the Veteran's claim, the Board has listed the organization as the representative on the first page, above. 
Lastly, during the course of a hearing before the undersigned Veterans Law Judge in April 2012, the Veteran indicated that he wished to withdraw his appeal regarding the issues of entitlement to service connection for hyperlipidemia, to include as due to asbestos exposure, and entitlement to service connection for post-operative prostate cancer, to include as due to asbestos exposure.  Accordingly, those issues will be dismissed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the time of a Video Conference hearing before the undersigned Veterans Law Judge in April 2012, the Veteran requested withdrawal of the issues of entitlement to service connection for hyperlipidemia, to include as due to asbestos exposure, and entitlement to service connection for post-operative prostate cancer, to include as due to asbestos exposure.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for hyperlipidemia, to include as due to asbestos exposure, have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).

2. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for post-operative prostate cancer, to include as due to asbestos exposure, have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c)(2011). 

During the course of a Video Conference hearing before the undersigned Veterans Law Judge in April 2012, the Veteran withdrew from consideration the issues of entitlement to service connection for hyperlipidemia to include as due to asbestos exposure, and entitlement to service connection for post-operative prostate cancer to include as due to asbestos exposure.  As the Veteran has withdrawn his appeal as to those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on those issues, and they are dismissed without prejudice. 

ORDER

Entitlement to service connection for hyperlipidemia, to include as due to asbestos exposure is dismissed. 

Entitlement to service connection for post-operative prostate cancer, to include as due to asbestos exposure is dismissed.  



REMAND

The Veteran seeks a higher rating for his service-connected bilateral hearing loss disability.  It is currently evaluated as 20 percent disabling under Diagnostic Code 6100.  His claim for an increased rating was received in May 2008. 

In April 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  He stated that his hearing loss disability had recently worsened and that he was unable to hear when background noise was present.  His wife and D.B. testified to the same, and added that his hearing had further diminished over the period of the last six months.  

The Veteran was last afforded a VA audiological examination in October 2009.  Since that time, private audiological examinations submitted by the Veteran appear to reflect some decreased hearing acuity based on audiometry decibel levels and speech discrimination.  See January 2010 Miracle Ear Audiological Examination and Piedmont Ear, Nose, and Throat Associates, Audiological Examination, August 2011.  Again, the hearing testimony indicates that his hearing loss disability has increased in severity not only since the time of the last VA examination in 2009, but also since the most recent audiological evaluation in 2011.  

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination. See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the October 2009 VA examiner failed to comment upon the functional effects caused by the Veteran's hearing loss.  

Thus, based on the foregoing, the Veteran must be afforded a new VA audiological examination to determine the nature and severity of his current bilateral hearing loss. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and ask him to submit a completed VA Form 21-22 to confirm his desire to be represented by Vietnam Veterans of America in the matter on appeal. Once received, associate the form with the claims folder. 

2. Request any and all non-duplicative VA and private audiological records pertaining to the Veteran since 2008 and associate them with the claims file.  Any negative responses should be associated with the claims file. 

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and should also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

Finally, the audiologist should also comment on whether the Veteran's bilateral hearing loss results in any unusual or exceptional impairment in his daily functioning in occupational and/or social settings. 

4. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


